DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnesen 4,822,473.
Arnesen discloses, regarding claim 1, a support post (substantially broad), comprising: a tube 12 defining a hollow channel (within 12) and having a first tube end 14 and a second tube end 15; a tension rod 18 positioned inside the hollow channel (within 12) and having a first rod end positioned outside of the hollow channel (within 12) beyond the first tube end 14 (see how 18 extends beyond 14 in Fig. 2) and a second rod end positioned outside the hollow channel (within 12) beyond the second tube end (see how 18 extends beyond 15 in Fig. 2); a bottom cap 16 that is operatively coupled to the first rod end, and that has a first end that presses against and exerts axial pressure on the first tube end 14; and a top cap 17 that is operatively coupled to the second rod end, and that has a first cap end that presses against and exerts axial pressure on the second tube end 15; wherein the tension rod 18 is configured to provide a compressive load to the tube 12 in response to being operatively coupled to the bottom cap 16 and the top cap 17 (see. col. 3, lines 15-19, as well as claim 1). Furthermore, it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished 
Arnesen further discloses, regarding claim 4, that the tube 12 comprises an interior surface 11, and wherein the tension rod 18 is separated from the interior surface 11 defining a gap between the tension rod 18 and the interior surface 11; Re claim 7, wherein the bottom cap 16 comprises a two-piece assembly (including the seal rings within 16) that is configured to isolate the tension rod 18 from a molten metal environment (again, features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim); Re claim 8, wherein the second rod end is configured to protrude through the top cap 17 (see how 18 protrudes through 17 in Fig. 2); Re claim 17, wherein the bottom cap 16 has a housing (substantially broad) and the first end of the tension rod 18 is connected to the housing (clearly shown in Fig. 2); Re claim 18, wherein the tension rod 18 is connected to the housing by a threaded connection (threads connecting 18 to 16 are clearly shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arnesen 4,822,473.
Arnesen discloses the claimed invention except for the explicit disclosure that the tube comprise one or both of ceramic and graphite, that the tube comprises silicon carbide, that the bottom cap is made of graphite, or that the bottom cap and top cap are each comprised of one or more of graphite and silicon carbide. Nevertheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make these elements out of these materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,641,270. Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 11-16 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746